DETAILED ACTION
This Office action is in response to the amendment and remarks filed on August 9th, 2022.  Claims 21-25, 28-34, 37-41, and 43 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Allowable Subject Matter
Claims 21-25, 28-34, 37-41, and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose an inspection system for screening an object under inspection, wherein the object is positioned in a vehicle, comprising: a structure compromising four walls defined by a right wall, a left wall, a front wall, and a back wall, a ceiling, and a base, wherein the right wall, the left wall, the front wall, the back wall, the ceiling and the base define a volume in a first configuration of the inspection system; at least one radiation source adapted to be coupled to at least one of the right wall, the left wall, or the ceiling, wherein the at least one radiation source has a field of view that is adapted to be automatically adjusted after deployment based on an image of an approaching inspection target; at least one detector array adapted to be coupled to at least one of the right wall, the left wall, the ceiling, or the base, wherein the radiation source and the detector array are configured to generate scan data corresponding to the object under inspection; a plate capture system configured to generate vehicle identification data from a plate of the vehicle under inspection; and a workstation configured to receive the generated scan data and the vehicle identification data to analyze the generated scan data and the vehicle identification data and to produce a threat report of the object under inspection; wherein the inspection system is configurable in one of the first configuration and a second configuration, the second configuration comprising: a ramp formed by lowering the front wall and the back wall, wherein the ramp is configured to allow a vehicle to be driven over the ramp for said screening; and a portal inspection region formed by the right wall, the left wall, and the ceiling wherein the ceiling is configured to be raised to a height greater than the height of the ceiling in the first configuration.  The closest prior arts of record are US 2013/00177134 (Tay), US 2010/0020927 (Gilevich et al.), and US 2009/0290757 (Mian et al.).
Tay discloses an inspection system for screening an object under inspection, wherein the object is positioned in a vehicle, comprising: a structure compromising four walls defined by a right wall, a left wall, a front wall, and a back wall, a ceiling, and a base, wherein the right wall, the left wall, the front wall, the back wall, the ceiling and the base define a volume in a first configuration of the inspection system; at least one radiation source adapted to be coupled to at least one of the right wall, the left wall, or the ceiling, wherein the at least one radiation source has a field of view that is adapted to be adjusted after deployment; at least one detector array adapted to be coupled to at least one of the right wall, the left wall, the ceiling, or the base, wherein the radiation source and the detector array are configured to generate scan data corresponding to the object under inspection; wherein the inspection system is configurable in one of the first configuration and a second configuration, the second configuration comprising: a ramp formed by lowering the front wall and the back wall, wherein the ramp is configured to allow a vehicle to be driven over the ramp for said screening; and a portal inspection region formed by the right wall, the left wall, and the ceiling wherein the ceiling is configured to be raised to a height greater than the height of the ceiling in the first configuration (see OA dated 2/9/22 for detailed item matching, primarily relies on figure 8).  Tay does not disclose the remaining features, in particular automatically adjusting the field of view of the radiation source based on an image of an approaching inspection target.  Rather, the adjustment is manual and not based on any particular data.
Gilevich et al. discloses an x-ray inspection system and method where the field of view of a radiation source is adjusted based on the height of the approaching inspection target (‘An optional actuator 41 is shown which is utilized to position the emitter 40 at a preset position to enable rapid change over for containers of varying heights.’ P 24). Gilevich et al. does not disclose basing this adjustment on an image. Mian et al. discloses imaging an approaching vehicle (To this extent, vehicle sensor 12 and/or sensing assembly 14 can include one or more components for acquiring the vehicle identification data using any solution, e.g., imaging device(s), radio frequency identification (RFID) tag reader(s), and/or the like.’ P 55), but not using this to adjust the location of a radiation source. These arts, taken along or together, do not disclose the claimed invention.
Substantially the same reasons for allowance apply to the method claims.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881